DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–10 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5 (e.g., FIG. 1) and 5' (e.g., FIG. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The disclosure is objected to because of the following informalities:
The following reference character(s) are not mentioned in the description: 5 (e.g., FIG. 1) and 5' (e.g., FIG. 1).  
Appropriate correction is required.

The amendment filed 28 October 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The paragraph beginning on page 8, line 22 has been amended to include the following sentence: "[t]he dosing means 8, 8' may be configured as a device that measures or doses a specific quantity at a particular location, such as a feeding funnel." The applicants have indicated that this amendment is supported by FIG. 1. The original disclosure does not describe what the structures designated by reference characters 8, 8' depict. The reference characters 8, 8' are only referred to as first and second dosing means in the original disclosure. The support for the added language must be found in FIG. 1. FIG. 1 is a schematic diagram for deposition of solid electrolyte material on electrode active material. The original disclosure does not describe that FIG. 1 is a physical depiction of the system for deposition of solid electrolyte material on 
The paragraph beginning on page 8, line 27 has been amended to include the following sentence: "[t]he feed means 6, 6' may be configured as a device that feeds inert gas into a particular location, such as a gas inlet valve." The original disclosure describe feed means 6, 6' are embodied by hose pumps, rotary vane pumps, scroll pumps, turbomolecular pumps. Therefore, the material added to the paragraph beginning on page 8, line 27 is not supported by the original disclosure.
The paragraph beginning on page 8, line 27 has been amended to include the following sentence: "[t]he feed means 6, 6' may be configured as a device that feeds inert gas into a particular location, such as a gas inlet valve." Applicants have indicated that this amendment is used to address inert gas feed means. Reference characters 10, 10' are used to designate inert gas feed means. Assuming arguendo applicant intended paragraph beginning on page 8, line 27 to be amended to include the following sentence: "[t]he inert gas feed means 10, 10' may be configured as a device that feeds inert gas into a particular location, such as a gas inlet valve,"  this added material would also be considered new matter. The applicants have indicated that this amendment is supported by FIG. 1. The original disclosure does not describe what the structures designated by reference characters 10, 10' depict. The reference characters 10, 10' are only referred to as first and second inert gas feed means in the original disclosure. The support for the added language must be found in FIG. 1. FIG. 1 is a schematic diagram for deposition of solid electrolyte material on electrode active material. The original disclosure does not describe that .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
Claim(s) 1–10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations "a first dosing means" and "a second dosing means." The claim limitations "a first dosing means" and "a second dosing means" invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. The specification has been amended to the following sentence: "[t]he dosing means 8, 8' may be configured as a device that measures or doses a specific quantity at a particular location, such as a feeding funnel." The applicants have indicated that this amendment is supported by FIG. 1. The original disclosure does not describe what the structures designated by reference characters 8, 8' depict. The reference characters 8, 8' are only referred to as first and second dosing means in the 
Claim 2 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 2 also contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation "different feed means." The claim limitation "different feed means" invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. The paragraph beginning on page 8, line 27 has been amended to include the following sentence: "[t]he feed means 6, 6' may be configured as a device that feeds inert gas into a particular location, such as a gas inlet valve." The original disclosure describe feed means 6, 6' are embodied by hose pumps, rotary vane pumps, scroll pumps, turbomolecular pumps. Therefore, claim 3 contains subject matter which was not described in the specification 
Claims 4–9 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 4–9 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites the limitations "a first dosing means" and "a second dosing means." The claim limitations "a first dosing means" and "a second dosing means" invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. The specification has been amended to the following sentence: "[t]he dosing means 8, 8' may be configured as a device that measures or doses a specific quantity at a particular location, such as a feeding funnel." The applicants have indicated that this amendment is supported by FIG. 1. The original disclosure does not describe what the structures designated by reference characters 8, 8' depict. The reference characters 8, 8' are only referred to as first and second dosing means in the original disclosure. The support for the added language must be found in FIG. 1. FIG. 1 is a schematic diagram for deposition of solid electrolyte material on electrode active material. The original disclosure does not describe that FIG. 1 is a physical depiction of the system for deposition of solid electrolyte material on electrode active material. The symbol used to depict the structures represented reference characters 8, 8' does not correspond to a funnel (see tundish, 

Claim(s) 1–10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an inert gas feed means." The claim limitation "an inert gas feed means" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description fails to disclose a structure that performs the act of inert gas feeding. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2–9 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–9 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "at least one inert gas feed means." The claim limitation "an inert gas feed means" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. §§ 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to drawing objections, specification objections, and 35 U.S.C. § 112 rejections have been fully considered but they are not persuasive.
Applicants argue the specification has been amended to refer to reference characters 5 and 5' (P6/¶6). The applicants have amended the paragraph beginning on page 8, line 22, the paragraph beginning page 8, line 27, and the title. The title contains no reference characters. The paragraph beginning on page 8, line 22 has been amended to include a sentence containing reference characters 8, 8'. The paragraph beginning on page 8, line 27 has been amended to include a sentence containing reference characters 6, 6'. No other amendments have been made to the specification. Therefore, the specification has not been amended to refer to reference characters 5 and 5'.
Applicants argue FIG. 1 of the application as filed amply depicts the corresponding structure that performs the acts of "first dosing," "second dosing," and "inert gas feeding" (P7/¶1). The written description fails to disclose the corresponding structure, material, or acts for 
Applicants argue the first dosing means 8 and the second dosing means 8' is a device that measures or doses a specific quantity at a particular location (P7/¶2). The phase "a device that measures or doses a specific quantity at a particular location" is a phrase that would be consider to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This phrase would be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, the phrase "a device that measures or doses a specific quantity at a particular location" does not provide the corresponding structure.
Applicants argue the first dosing means 8 and second dosing means 8' is a feeding funnel that allows a metered dose of the [electrode] active material 2 and the solid electrolyte material 4 to be fed and released into the reaction space (P7/¶2). The applicants have indicated that this amendment is supported by FIG. 1. The original disclosure does not describe what the structures designated by reference characters 8, 8' depict. The reference characters 8, 8' are only referred to as first and second dosing means in the original disclosure. The support for the added language must be found in FIG. 1. FIG. 1 is a schematic diagram for deposition of solid electrolyte 
Applicants argue the first inert gas feed means 10 and the second inert gas feed means 10' is a device that feeds inert gas into a particular location (P7/¶3). The phase "a device that feeds inert gas into a particular location" is a phrase that would be consider to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This phrase would be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, the phrase "a device that feeds inert gas into a particular location" does not provide the corresponding structure.
Applicants argue the first inert gas feed means 10 and the second inert gas feed means 10' is a gas inlet valve that feeds an inert gas (P7/¶3). The applicants have indicated that this amendment is supported by FIG. 1. The original disclosure does not describe what the structures designated by reference characters depict. The reference characters 10, 10' are only referred to as 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725